                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 1 of 38 Page ID #:63




                                                          1 Thomas C. Hurrell, State Bar No. 119876
                                                            E-Mail: thurrell@hurrellcantrall.com
                                                          2 Diane Martinez, State Bar No. 276499
                                                            E-Mail: dmartinez@hurrellcantrall.com
                                                          3 Faryar Barzin, State Bar No. 317614
                                                            E-Mail: fbarzin@hurrellcantrall.com
                                                          4 HURRELL CANTRALL LLP
                                                            300 South Grand Avenue, Suite 1300
                                                          5 Los Angeles, California 90071
                                                            Telephone: (213) 426-2000
                                                          6 Facsimile: (213) 426-2020
                                                          7 Attorneys for Defendants, COUNTY OF LOS ANGELES, TRAVIS KELLY,
                                                            CONNOR HOFFMAN, and IAN WALKER
                                                          8
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300




                                                          9
                      LOS ANGELES, CALIFORNIA 90071




                                                                                   UNITED STATES DISTRICT COURT
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         10
                                                                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                         11
                                                         12
                                                            TIMOTHY REEVES NEAL;                         CASE NO. 2:20-cv-06315-CBM(JCx)
                                                         13 BARBARA NEAL,
                                                                                                         DEFENDANT IAN WALKER'S
                                                         14               Plaintiffs,                    ANSWER TO PLAINTIFFS
                                                                                                         TIMOTHY REEVES NEAL AND
                                                         15         v.                                   BARBARA NEAL'S COMPLAINT
                                                                                                         FOR DAMAGES; DEMAND FOR
                                                         16 COUNTY OF LOS ANGELES;                       JURY TRIAL
                                                            TRAVIS KELLY; CONNOR
                                                         17 HOFFMAN; IAN WALKER, and                     Assigned to Hon. Consuelo M.
                                                            DOES 1-50, inclusive,                        Marshall, Courtroom "8B"
                                                         18
                                                                       Defendants.
                                                         19
                                                         20
                                                         21         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
                                                         22         Defendant IAN WALKER ("defendant"), for himself alone and for no other
                                                         23 persons, entities, firms or corporations, answers plaintiffs' Complaint as follows:
                                                         24                                   INTRODUCTION
                                                         25         1. In answer to paragraph 1, defendant acknowledges plaintiffs are bringing a
                                                         26 civil rights and state tort action seeking compensatory and punitive damages.
                                                         27 Defendant denies plaintiffs are entitled to punitive damages and penalties. As to the
                                                         28 remainder of the allegations contained in said paragraph, defendant denies each and
                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 2 of 38 Page ID #:64




                                                          1 every allegation against this defendant contained therein.
                                                          2                                       PARTIES
                                                          3        2. In answer to paragraph 2, defendant is without sufficient knowledge or
                                                          4 information to form a belief as to the truth of the allegations contained in said
                                                          5 paragraph.
                                                          6        3. In answer to paragraph 3, defendant is without sufficient knowledge or
                                                          7 information to form a belief as to the truth of the allegations contained in said
                                                          8 paragraph.
                                                          9        4. In answer to paragraph 4, defendant admits that the County of Los Angeles
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                         10 is and was at all relevant times mentioned in the Complaint a public entity duly
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         11 organized under the laws of the State of California.
                                                         12        5. In answer to paragraph 5, answering defendant admits that he was
                                                         13 employed by the County of Los Angeles at all relevant times. As to the remainder
                                                         14 of the allegations contained in said paragraph, defendant is without sufficient
                                                         15 knowledge or information to form a belief as to the truth of the allegations contained
                                                         16 in said paragraph and on that basis, defendant denies each and every allegation
                                                         17 against this defendant contained therein.       Defendant is also without sufficient
                                                         18 knowledge or information to form a belief as to the truth of the allegations contained
                                                         19 in said paragraph with respect to the DOE defendants, given that the DOE
                                                         20 defendants have not yet been identified, and on that basis deny each and every
                                                         21 allegation against the DOE defendants contained therein.
                                                         22        6. In answer to paragraph 6, answering defendant admits that he was
                                                         23 employed by the County of Los Angeles at all relevant times. As to the remainder
                                                         24 of the allegations contained in said paragraph, defendant is without sufficient
                                                         25 knowledge or information to form a belief as to the truth of the allegations contained
                                                         26 in said paragraph and on that basis, defendant denies each and every allegation
                                                         27 against this defendant contained therein.       Defendant is also without sufficient
                                                         28 knowledge or information to form a belief as to the truth of the allegations contained

                                                                                                      -2-
                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 3 of 38 Page ID #:65




                                                          1 in said paragraph with respect to the DOE defendants, given that the DOE
                                                          2 defendants have not yet been identified, and on that basis deny each and every
                                                          3 allegation against the DOE defendants contained therein.
                                                          4        7. In answer to paragraph 7, answering defendant admits that he was
                                                          5 employed by the County of Los Angeles at all relevant times. As to the remainder
                                                          6 of the allegations contained in said paragraph, defendant is without sufficient
                                                          7 knowledge or information to form a belief as to the truth of the allegations contained
                                                          8 in said paragraph and on that basis, defendant denies each and every allegation
                                                          9 against this defendant contained therein.       Defendant is also without sufficient
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                         10 knowledge or information to form a belief as to the truth of the allegations contained
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         11 in said paragraph with respect to the DOE defendants, given that the DOE
                                                         12 defendants have not yet been identified, and on that basis deny each and every
                                                         13 allegation against the DOE defendants contained therein.
                                                         14        8. In answer to paragraph 8, defendant is without sufficient knowledge or
                                                         15 information to form a belief as to the truth of the allegations contained in said
                                                         16 paragraph and on that basis denies each and every allegation contained therein.
                                                         17 Moreover, plaintiff's allegations in said paragraph are overbroad, vague and
                                                         18 ambiguous and thus defendant is unable to admit or deny the allegations and on that
                                                         19 basis defendant denies each and every remaining allegation in said paragraph.
                                                         20 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         21 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         22 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         23 basis deny each and every allegation against the DOE defendants contained therein.
                                                         24        9. In answer to paragraph 9, defendant is without sufficient knowledge or
                                                         25 information to form a belief as to the truth of the allegations contained in said
                                                         26 paragraph and on that basis denies each and every allegation contained therein.
                                                         27 Moreover, plaintiff's allegations in said paragraph are overbroad, vague and
                                                         28 ambiguous and thus defendant is unable to admit or deny the allegations and on that

                                                                                                      -3-
                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 4 of 38 Page ID #:66




                                                          1 basis defendant denies each and every remaining allegation in said paragraph.
                                                          2 Defendant is also without sufficient knowledge or information to form a belief as to
                                                          3 the truth of the allegations contained in said paragraph with respect to the DOE
                                                          4 defendants, given that the DOE defendants have not yet been identified, and on that
                                                          5 basis deny each and every allegation against the DOE defendants contained therein.
                                                          6        10. In answer to paragraph 10, defendant is without sufficient knowledge or
                                                          7 information to form a belief as to the truth of the allegations contained in said
                                                          8 paragraph and on that basis denies each and every allegation contained therein.
                                                          9 Moreover, plaintiff's allegations in said paragraph are overbroad, vague and
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                         10 ambiguous and thus defendant is unable to admit or deny the allegations and on that
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         11 basis defendant denies each and every remaining allegation in said paragraph.
                                                         12 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         13 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         14 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         15 basis deny each and every allegation against the DOE defendants contained therein.
                                                         16        11. In answer to paragraph 11, defendant is without sufficient knowledge or
                                                         17 information to form a belief as to the truth of the allegations contained in said
                                                         18 paragraph and on that basis denies each and every allegation contained therein.
                                                         19 Moreover, plaintiff's allegations in said paragraph are overbroad, vague and
                                                         20 ambiguous and thus defendant is unable to admit or deny the allegations and on that
                                                         21 basis defendant denies each and every remaining allegation in said paragraph.
                                                         22 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         23 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         24 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         25 basis deny each and every allegation against the DOE defendants contained therein.
                                                         26        12. In answer to paragraph 12, defendant is without sufficient knowledge or
                                                         27 information to form a belief as to the truth of the allegations contained in said
                                                         28 paragraph, and on that basis denies each and every allegation contained therein.

                                                                                                     -4-
                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 5 of 38 Page ID #:67




                                                          1 Defendant is also without sufficient knowledge or information to form a belief as to
                                                          2 the truth of the allegations contained in said paragraph with respect to the DOE
                                                          3 defendants, given that the DOE defendants have not yet been identified, and on that
                                                          4 basis deny each and every allegation against the DOE defendants contained therein.
                                                          5        13. In answer to paragraph 13, defendant is without sufficient knowledge or
                                                          6 information to form a belief as to the truth of the allegations contained in said
                                                          7 paragraph due to vagueness, and on that basis denies each and every allegation
                                                          8 contained therein.
                                                          9        14. In answer to paragraph 14, defendant is without sufficient knowledge or
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                         10 information to form a belief as to the truth of the allegations contained in said
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         11 paragraph due to vagueness, and on that basis denies each and every allegation
                                                         12 contained therein.
                                                         13        15. In answer to paragraph 15, defendant is without sufficient knowledge or
                                                         14 information to form a belief as to the truth of the allegations contained in said
                                                         15 paragraph due to vagueness, and on that basis denies each and every allegation
                                                         16 contained therein. Defendant is also without sufficient knowledge or information to
                                                         17 form a belief as to the truth of the allegations contained in said paragraph with
                                                         18 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         19 identified, and on that basis deny each and every allegation against the DOE
                                                         20 defendants contained therein.
                                                         21        16. In answer to paragraph 16, defendant is without sufficient knowledge or
                                                         22 information to form a belief as to the truth of the allegations contained in said
                                                         23 paragraph and on that basis denies each and every allegation contained therein.
                                                         24 Defendant further alleges that such information is protected from disclosure
                                                         25 pursuant to the peace officer’s right to privacy, and on that basis also denies each
                                                         26 and every allegation contained therein. Defendant is also without sufficient
                                                         27 knowledge or information to form a belief as to the truth of the allegations contained
                                                         28 in said paragraph with respect to the DOE defendants, given that the DOE

                                                                                                      -5-
                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 6 of 38 Page ID #:68




                                                          1 defendants have not yet been identified, and on that basis deny each and every
                                                          2 allegation against the DOE defendants contained therein.
                                                          3        17. In answer to paragraph 17, defendant denies each and every allegation
                                                          4 against this defendant contained in said paragraph. As to the remainder of the
                                                          5 allegations in said paragraph, defendant is without sufficient knowledge or
                                                          6 information to form a belief as to the truth of the allegations contained in said
                                                          7 paragraph and on that basis denies each and every allegation contained therein.
                                                          8 Defendant is also without sufficient knowledge or information to form a belief as to
                                                          9 the truth of the allegations contained in said paragraph with respect to the DOE
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                         10 defendants, given that the DOE defendants have not yet been identified, and on that
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         11 basis deny each and every allegation against the DOE defendants contained therein.
                                                         12        18. In answer to paragraph 18, defendant denies each and every allegation
                                                         13 against this defendant contained in said paragraph. As to the remainder of the
                                                         14 allegations in said paragraph, defendant is without sufficient knowledge or
                                                         15 information to form a belief as to the truth of the allegations contained in said
                                                         16 paragraph and on that basis denies each and every allegation contained therein.
                                                         17 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         18 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         19 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         20 basis deny each and every allegation against the DOE defendants contained therein.
                                                         21        19. In answer to paragraph 19, defendant is without sufficient knowledge or
                                                         22 information to form a belief as to the truth of the allegations contained in said
                                                         23 paragraph, and on that basis denies each and every allegation contained therein
                                                         24        20. In answer to paragraph 20, defendant denies each and every allegation
                                                         25 contained therein.
                                                         26                            JURISDICTION AND VENUE
                                                         27        21. In answer to paragraph 21, defendant acknowledges plaintiffs are bringing
                                                         28 this action for the redress of alleged deprivations of constitutional rights protected

                                                                                                      -6-
                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 7 of 38 Page ID #:69




                                                          1 by 42 U.S.C. §§ 1983, 1985, 1986, 1988, and the Fourth Amendments of the United
                                                          2 States Constitution. Defendant admits jurisdiction is proper in federal court.
                                                          3        22. In answer to paragraph 22, defendant admits venue is proper in this Court.
                                                          4 As to the remaining allegations contained in said paragraph, defendant is without
                                                          5 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                          6 contained in said paragraph.
                                                          7                FACTS COMMON TO ALL CAUSES OF ACTION
                                                          8        23. In answer to paragraph 23, defendant acknowledges that plaintiffs are re-
                                                          9 alleging paragraphs 1 through 22 of this complaint as if fully set forth herein.
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                         10        24. In answer to paragraph 24, defendant is without sufficient knowledge or
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         11 information to form a belief as to the truth of the allegations contained in said
                                                         12 paragraph, and on that basis denies each and every allegation contained therein
                                                         13        25. In answer to paragraph 25, defendant is without sufficient knowledge or
                                                         14 information to form a belief as to the truth of the allegations contained in said
                                                         15 paragraph, and on that basis denies each and every allegation contained therein.
                                                         16 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         17 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         18 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         19 basis deny each and every allegation against the DOE defendants contained therein.
                                                         20        26. In answer to paragraph 26, defendant is without sufficient knowledge or
                                                         21 information to form a belief as to the truth of the allegations contained in said
                                                         22 paragraph and on that basis denies each and every allegation contained therein.
                                                         23 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         24 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         25 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         26 basis deny each and every allegation against the DOE defendants contained therein.
                                                         27        27. In answer to paragraph 27, defendant denies each and every allegation
                                                         28 contained therein. Defendant is also without sufficient knowledge or information to

                                                                                                       -7-
                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 8 of 38 Page ID #:70




                                                          1 form a belief as to the truth of the allegations contained in said paragraph with
                                                          2 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                          3 identified, and on that basis deny each and every allegation against the DOE
                                                          4 defendants contained therein.
                                                          5        28. In answer to paragraph 28, defendant admits he was at all relevant times
                                                          6 acting in the course and scope of his employment with the County of Los Angeles.
                                                          7 As to the remainder of the allegations in said paragraph, defendant is without
                                                          8 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                          9 contained in said paragraph and on that basis denies each and every allegation
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                         10 contained therein. Defendant is also without sufficient knowledge or information to
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         11 form a belief as to the truth of the allegations contained in said paragraph with
                                                         12 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         13 identified, and on that basis deny each and every allegation against the DOE
                                                         14 defendants contained therein.
                                                         15        29. In answer to paragraph 29, defendant denies each and every allegation
                                                         16 contained therein.
                                                         17        30. In answer to paragraph 30, defendant denies each and every allegation
                                                         18 contained therein. Defendant is also without sufficient knowledge or information to
                                                         19 form a belief as to the truth of the allegations contained in said paragraph with
                                                         20 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         21 identified, and on that basis deny each and every allegation against the DOE
                                                         22 defendants contained therein.
                                                         23        31. In answer to paragraph 31, defendant denies each and every allegation
                                                         24 contained therein. Defendant is also without sufficient knowledge or information to
                                                         25 form a belief as to the truth of the allegations contained in said paragraph with
                                                         26 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         27 identified, and on that basis deny each and every allegation against the DOE
                                                         28 defendants contained therein.

                                                                                                      -8-
                                                        Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 9 of 38 Page ID #:71




                                                          1         32. In answer to paragraph 32, defendant denies each and every allegation
                                                          2 contained therein. Defendant is also without sufficient knowledge or information to
                                                          3 form a belief as to the truth of the allegations contained in said paragraph with
                                                          4 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                          5 identified, and on that basis deny each and every allegation against the DOE
                                                          6 defendants contained therein.
                                                          7         33. In answer to paragraph 33, defendant denies each and every allegation
                                                          8 contained therein. Defendant is also without sufficient knowledge or information to
                                                          9 form a belief as to the truth of the allegations contained in said paragraph with
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                         10 respect to the DOE defendants, given that the DOE defendants have not yet been
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                         11 identified, and on that basis deny each and every allegation against the DOE
                                                         12 defendants contained therein.
                                                         13         34. In answer to paragraph 34, defendant is without sufficient knowledge or
                                                         14 information to form a belief as to the truth of the allegations contained in said
                                                         15 paragraph, and on that basis denies each and every allegation contained therein.
                                                         16 Moreover, plaintiff's allegations in said paragraph are overbroad, vague and
                                                         17 ambiguous and thus defendant is unable to admit or deny the allegations and on that
                                                         18 basis defendant denies each and every remaining allegation in said paragraph.
                                                         19         35. In answer to paragraph 35, defendant is without sufficient knowledge or
                                                         20 information to form a belief as to the truth of the allegations contained in said
                                                         21 paragraph, and on that basis denies each and every allegation contained therein.
                                                         22         36. In answer to paragraph 36, defendant is without sufficient knowledge or
                                                         23 information to form a belief as to the truth of the allegations contained in said
                                                         24 paragraph and on that basis denies each and every allegation contained therein.
                                                         25 / / /
                                                         26 / / /
                                                         27 / / /
                                                         28 / / /

                                                                                                     -9-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 10 of 38 Page ID #:72




                                                         1                             FIRST CAUSE OF ACTION
                                                         2           Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Unlawful Entry)
                                                         3               (Against Defendants KELLY, WALKER, HOFFMAN, DOE
                                                         4                      OFFICERS, and DOE MET OFFICIALS)
                                                         5        37. In answer to paragraph 37, defendant acknowledges that plaintiffs are re-
                                                         6 alleging paragraphs 1 through 36 of this complaint as if fully set forth herein.
                                                         7        38. In answer to paragraph 38, defendant is without sufficient knowledge or
                                                         8 information to form a belief as to the truth of the allegations contained in said
                                                         9 paragraph, and on that basis denies each and every allegation contained therein.
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 Moreover, plaintiff's allegations in said paragraph are overbroad, vague and
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 ambiguous and thus defendant is unable to admit or deny the allegations and on that
                                                        12 basis defendant denies each and every remaining allegation in said paragraph.
                                                        13 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        14 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        15 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        16 basis deny each and every allegation against the DOE defendants contained therein.
                                                        17        39. In answer to paragraph 39, defendant denies each and every allegation
                                                        18 contained therein. Defendant is also without sufficient knowledge or information to
                                                        19 form a belief as to the truth of the allegations contained in said paragraph with
                                                        20 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        21 identified, and on that basis deny each and every allegation against the DOE
                                                        22 defendants contained therein.
                                                        23        40. In answer to paragraph 40, defendant denies each and every allegation
                                                        24 contained therein. Defendant is also without sufficient knowledge or information to
                                                        25 form a belief as to the truth of the allegations contained in said paragraph with
                                                        26 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        27 identified, and on that basis deny each and every allegation against the DOE
                                                        28 defendants contained therein.

                                                                                                     -10-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 11 of 38 Page ID #:73




                                                         1         41. In answer to paragraph 41, defendant denies each and every allegation
                                                         2 contained therein. Defendant is also without sufficient knowledge or information to
                                                         3 form a belief as to the truth of the allegations contained in said paragraph with
                                                         4 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         5 identified, and on that basis deny each and every allegation against the DOE
                                                         6 defendants contained therein.
                                                         7         42. In answer to paragraph 42, defendant denies each and every allegation
                                                         8 contained therein. Defendant is also without sufficient knowledge or information to
                                                         9 form a belief as to the truth of the allegations contained in said paragraph with
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 respect to the DOE defendants, given that the DOE defendants have not yet been
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 identified, and on that basis deny each and every allegation against the DOE
                                                        12 defendants contained therein.
                                                        13         43. In answer to paragraph 43, defendant acknowledges plaintiff Timothy
                                                        14 Neal brings this claim in his individual capacity, seeking compensatory damages for
                                                        15 his alleged injuries, medical expenses, lost earning capacity and the alleged
                                                        16 violation of his rights. Defendant denies that plaintiff is entitled to an award of
                                                        17 damages or any other form of relief as requested in the Complaint as a result of any
                                                        18 act or omission by this answering defendant.
                                                        19         44. In answer to paragraph 44, defendant acknowledges plaintiff Timothy
                                                        20 Neal seeks attorney's fees under this claim. Defendant denies that plaintiff is entitled
                                                        21 to an award of damages or any other form of relief as requested in the Complaint as
                                                        22 a result of any act or omission by this answering defendant.
                                                        23                            SECOND CAUSE OF ACTION
                                                        24           Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Excessive Force)
                                                        25         (Against Defendants KELLY, WALKER, HOFFMAN, DOE OFFICERS
                                                        26                             and DOE MET OFFICIALS)
                                                        27         45. In answer to paragraph 45, defendant acknowledges that plaintiffs are re-
                                                        28 alleging paragraphs 1 through 44 of this complaint as if fully set forth herein.

                                                                                                     -11-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 12 of 38 Page ID #:74




                                                         1        46. In answer to paragraph 46, defendant denies each and every allegation
                                                         2 contained therein. Defendant is also without sufficient knowledge or information to
                                                         3 form a belief as to the truth of the allegations contained in said paragraph with
                                                         4 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         5 identified, and on that basis deny each and every allegation against the DOE
                                                         6 defendants contained therein.
                                                         7        47. In answer to paragraph 47, defendant denies each and every allegation
                                                         8 contained therein. Defendant is also without sufficient knowledge or information to
                                                         9 form a belief as to the truth of the allegations contained in said paragraph with
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 respect to the DOE defendants, given that the DOE defendants have not yet been
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 identified, and on that basis deny each and every allegation against the DOE
                                                        12 defendants contained therein.
                                                        13        48. In answer to paragraph 48, defendant denies each and every allegation
                                                        14 contained therein. Defendant is also without sufficient knowledge or information to
                                                        15 form a belief as to the truth of the allegations contained in said paragraph with
                                                        16 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        17 identified, and on that basis deny each and every allegation against the DOE
                                                        18 defendants contained therein.
                                                        19        49. In answer to paragraph 49, defendant denies each and every allegation
                                                        20 contained therein. Defendant is also without sufficient knowledge or information to
                                                        21 form a belief as to the truth of the allegations contained in said paragraph with
                                                        22 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        23 identified, and on that basis deny each and every allegation against the DOE
                                                        24 defendants contained therein.
                                                        25        50. In answer to paragraph 50, defendant is without sufficient knowledge or
                                                        26 information to form a belief as to the truth of the allegations contained in said
                                                        27 paragraph and on that basis denies each and every allegation contained therein.
                                                        28        51. In answer to paragraph 51, defendant denies each and every allegation

                                                                                                    -12-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 13 of 38 Page ID #:75




                                                         1 contained therein. Defendant is also without sufficient knowledge or information to
                                                         2 form a belief as to the truth of the allegations contained in said paragraph with
                                                         3 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         4 identified, and on that basis deny each and every allegation against the DOE
                                                         5 defendants contained therein.
                                                         6         52. In answer to paragraph 52, defendant denies each and every allegation
                                                         7 contained therein. Defendant is also without sufficient knowledge or information to
                                                         8 form a belief as to the truth of the allegations contained in said paragraph with
                                                         9 respect to the DOE defendants, given that the DOE defendants have not yet been
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 identified, and on that basis deny each and every allegation against the DOE
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 defendants contained therein.
                                                        12         53. In answer to paragraph 53, defendant acknowledges plaintiff Timothy
                                                        13 Neal brings this claim in his individual capacity, seeking compensatory damages for
                                                        14 his alleged injuries, medical expenses, lost earning capacity and the alleged
                                                        15 violation of his rights. Defendant denies that plaintiff is entitled to an award of
                                                        16 damages or any other form of relief as requested in the Complaint as a result of any
                                                        17 act or omission by this answering defendant.
                                                        18         54. In answer to paragraph 54, defendant acknowledges plaintiff Timothy
                                                        19 Neal seeks attorney's fees under this claim. Defendant denies that plaintiff is entitled
                                                        20 to an award of damages or any other form of relief as requested in the Complaint as
                                                        21 a result of any act or omission by this answering defendant.
                                                        22                             THIRD CAUSE OF ACTION
                                                        23    Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Denial of Medical Care)
                                                        24                (Against Defendants KELLY, WALKER, HOFFMAN, DOE
                                                        25                      OFFICERS, and DOE MET OFFICIALS)
                                                        26         55. In answer to paragraph 55, defendant acknowledges that plaintiffs are re-
                                                        27 alleging paragraphs 1 through 54 of this complaint as if fully set forth herein.
                                                        28         56. In answer to paragraph 56, defendant denies each and every allegation

                                                                                                     -13-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 14 of 38 Page ID #:76




                                                         1 contained therein. Defendant is also without sufficient knowledge or information to
                                                         2 form a belief as to the truth of the allegations contained in said paragraph with
                                                         3 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         4 identified, and on that basis deny each and every allegation against the DOE
                                                         5 defendants contained therein.
                                                         6        57. In answer to paragraph 57, defendant denies each and every allegation
                                                         7 contained therein. Defendant is also without sufficient knowledge or information to
                                                         8 form a belief as to the truth of the allegations contained in said paragraph with
                                                         9 respect to the DOE defendants, given that the DOE defendants have not yet been
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 identified, and on that basis deny each and every allegation against the DOE
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 defendants contained therein.
                                                        12        58. In answer to paragraph 58, defendant is without sufficient knowledge or
                                                        13 information to form a belief as to the truth of the allegations contained in said
                                                        14 paragraph and on that basis denies each and every allegation contained therein.
                                                        15        59. In answer to paragraph 59, defendant denies each and every allegation
                                                        16 contained therein. Defendant is also without sufficient knowledge or information to
                                                        17 form a belief as to the truth of the allegations contained in said paragraph with
                                                        18 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        19 identified, and on that basis deny each and every allegation against the DOE
                                                        20 defendants contained therein.
                                                        21        60. In answer to paragraph 60, defendant denies each and every allegation
                                                        22 contained therein. Defendant is also without sufficient knowledge or information to
                                                        23 form a belief as to the truth of the allegations contained in said paragraph with
                                                        24 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        25 identified, and on that basis deny each and every allegation against the DOE
                                                        26 defendants contained therein.
                                                        27        61. In answer to paragraph 61, defendant denies each and every allegation
                                                        28 contained therein. Defendant is also without sufficient knowledge or information to

                                                                                                    -14-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 15 of 38 Page ID #:77




                                                         1 form a belief as to the truth of the allegations contained in said paragraph with
                                                         2 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         3 identified, and on that basis deny each and every allegation against the DOE
                                                         4 defendants contained therein.
                                                         5         62. In answer to paragraph 62, defendant acknowledges plaintiff Timothy
                                                         6 Neal brings this claim in his individual capacity, seeking compensatory damages for
                                                         7 his alleged injuries, medical expenses, lost earning capacity and the alleged
                                                         8 violation of his rights. Defendant denies that plaintiff is entitled to an award of
                                                         9 damages or any other form of relief as requested in the Complaint as a result of any
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 act or omission by this answering defendant.
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11         63. In answer to paragraph 63, defendant acknowledges plaintiff Timothy
                                                        12 Neal seeks attorney's fees under this claim. Defendant denies that plaintiff is entitled
                                                        13 to an award of damages or any other form of relief as requested in the Complaint as
                                                        14 a result of any act or omission by this answering defendant.
                                                        15                            FOURTH CAUSE OF ACTION
                                                        16         Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Monell-Ratification)
                                                        17                (Against Defendants COUNTY, KELLY, and DOES 21-50)
                                                        18         64. In answer to paragraph 64, defendant acknowledges that plaintiffs are re-
                                                        19 alleging paragraphs 1 through 63 of this complaint as if fully set forth herein.
                                                        20         65. In answer to paragraph 65, defendant is without sufficient knowledge or
                                                        21 information to form a belief as to the truth of the allegations contained in said
                                                        22 paragraph, and on that basis denies each and every allegation contained therein. To
                                                        23 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                        24 answering defendant, answering defendant denies each and every such allegation.
                                                        25 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        26 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        27 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        28 basis deny each and every allegation against the DOE defendants contained therein.

                                                                                                     -15-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 16 of 38 Page ID #:78




                                                         1        66. In answer to paragraph 66, defendant is without sufficient knowledge or
                                                         2 information to form a belief as to the truth of the allegations contained in said
                                                         3 paragraph, and on that basis denies each and every allegation contained therein. To
                                                         4 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                         5 answering defendant, answering defendant denies each and every such allegation.
                                                         6 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         7 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         8 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         9 basis deny each and every allegation against the DOE defendants contained therein.
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10        67. In answer to paragraph 67, defendant is without sufficient knowledge or
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 information to form a belief as to the truth of the allegations contained in said
                                                        12 paragraph, and on that basis denies each and every allegation contained therein. To
                                                        13 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                        14 answering defendant, answering defendant denies each and every such allegation.
                                                        15 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        16 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        17 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        18 basis deny each and every allegation against the DOE defendants contained therein.
                                                        19        68. In answer to paragraph 68, defendant is without sufficient knowledge or
                                                        20 information to form a belief as to the truth of the allegations contained in said
                                                        21 paragraph, and on that basis denies each and every allegation contained therein. To
                                                        22 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                        23 answering defendant, answering defendant denies each and every such allegation.
                                                        24 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        25 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        26 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        27 basis deny each and every allegation against the DOE defendants contained therein.
                                                        28        69. In answer to paragraph 69, defendant is without sufficient knowledge or

                                                                                                   -16-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 17 of 38 Page ID #:79




                                                         1 information to form a belief as to the truth of the allegations contained in said
                                                         2 paragraph, and on that basis denies each and every allegation contained therein. To
                                                         3 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                         4 answering defendant, answering defendant denies each and every such allegation.
                                                         5 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         6 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         7 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         8 basis deny each and every allegation against the DOE defendants contained therein.
                                                         9         70. In answer to paragraph 70, defendant acknowledges plaintiff Timothy
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 Neal seeks attorney's fees under this claim. Defendant denies that plaintiff is entitled
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 to an award of damages or any other form of relief as requested in the Complaint as
                                                        12 a result of any act or omission by this answering defendant.
                                                        13                             FIFTH CAUSE OF ACTION
                                                        14      Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Monell—Inadequate
                                                        15                                        Training)
                                                        16             (Against Defendants COUNTY, KELLY, and DOES 21-50)
                                                        17         71. In answer to paragraph 71, defendant acknowledges that plaintiffs are re-
                                                        18 alleging paragraphs 1 through 70 of this complaint as if fully set forth herein.
                                                        19         72. In answer to paragraph 72, defendant denies each and every allegation
                                                        20 contained therein. Defendant is also without sufficient knowledge or information to
                                                        21 form a belief as to the truth of the allegations contained in said paragraph with
                                                        22 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        23 identified, and on that basis deny each and every allegation against the DOE
                                                        24 defendants contained therein.
                                                        25         73. In answer to paragraph 73, defendant is without sufficient knowledge or
                                                        26 information to form a belief as to the truth of the allegations contained in said
                                                        27 paragraph, and on that basis denies each and every allegation contained therein.
                                                        28         74. In answer to paragraph 74, defendant is without sufficient knowledge or

                                                                                                     -17-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 18 of 38 Page ID #:80




                                                         1 information to form a belief as to the truth of the allegations contained in said
                                                         2 paragraph, and on that basis denies each and every allegation contained therein. To
                                                         3 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                         4 answering defendant, answering defendant denies each and every such allegation.
                                                         5        75. In answer to paragraph 75, defendant is without sufficient knowledge or
                                                         6 information to form a belief as to the truth of the allegations contained in said
                                                         7 paragraph, and on that basis denies each and every allegation contained therein. To
                                                         8 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                         9 answering defendant, answering defendant denies each and every such allegation.
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 Defendant is also without sufficient knowledge or information to form a belief as to
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        12 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        13 basis deny each and every allegation against the DOE defendants contained therein.
                                                        14        76. In answer to paragraph 76, defendant is without sufficient knowledge or
                                                        15 information to form a belief as to the truth of the allegations contained in said
                                                        16 paragraph and on that basis denies each and every allegation contained therein.
                                                        17 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        18 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        19 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        20 basis deny each and every allegation against the DOE defendants contained therein.
                                                        21        77. In answer to paragraph 77, defendant acknowledges plaintiff Timothy
                                                        22 Neal seeks compensatory damages for the alleged violation of his rights. Defendant
                                                        23 denies that plaintiff is entitled to an award of damages or any other form of relief as
                                                        24 requested in the Complaint as a result of any act or omission by this answering
                                                        25 defendant.
                                                        26        78. In answer to paragraph 78, defendant acknowledges plaintiff Timothy
                                                        27 Neal seeks punitive damages, costs, and attorney's fees under this claim. Defendant
                                                        28 denies that plaintiff is entitled to an award of damages or any other form of relief as

                                                                                                     -18-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 19 of 38 Page ID #:81




                                                         1 requested in the Complaint as a result of any act or omission by this answering
                                                         2 defendant.
                                                         3                             SIXTH CAUSE OF ACTION
                                                         4   Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Monell—Unconstitutional
                                                         5                                   Custom or Policy)
                                                         6                (Against Defendants COUNTY, KELLY, and DOES 21-50)
                                                         7        79. In answer to paragraph 79, defendant acknowledges that plaintiffs are re-
                                                         8 alleging paragraphs 1 through 78 of this complaint as if fully set forth herein.
                                                         9        80. In answer to paragraph 80, defendant denies each and every allegation
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 contained therein. Defendant is also without sufficient knowledge or information to
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 form a belief as to the truth of the allegations contained in said paragraph with
                                                        12 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        13 identified, and on that basis deny each and every allegation against the DOE
                                                        14 defendants contained therein.
                                                        15        81. In answer to paragraph 81, defendant is without sufficient knowledge or
                                                        16 information to form a belief as to the truth of the allegations contained in said
                                                        17 paragraph, and on that basis denies each and every allegation contained therein.
                                                        18 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        19 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        20 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        21 basis deny each and every allegation against the DOE defendants contained therein.
                                                        22        82. In answer to paragraph 82, defendant denies each and every allegation
                                                        23 against this defendant contained therein. As to the remainder of the allegations
                                                        24 contained in said paragraph, defendant is without sufficient knowledge or
                                                        25 information to form a belief as to the truth of the allegations contained in said
                                                        26 paragraph, and on that basis denies each and every allegation contained therein.
                                                        27 Moreover, plaintiff's allegations in said paragraph are overbroad, vague and
                                                        28 ambiguous and thus defendant is unable to admit or deny the allegations and on that

                                                                                                     -19-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 20 of 38 Page ID #:82




                                                         1 basis defendant denies each and every remaining allegation in said paragraph.
                                                         2 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         3 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         4 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         5 basis deny each and every allegation against the DOE defendants contained therein.
                                                         6        83. In answer to paragraph 83, defendant is without sufficient knowledge or
                                                         7 information to form a belief as to the truth of the allegations contained in said
                                                         8 paragraph and on that basis denies each and every allegation contained therein.
                                                         9        84. In answer to paragraph 84, defendant is without sufficient knowledge or
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 information to form a belief as to the truth of the allegations contained in said
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 paragraph, and on that basis denies each and every allegation contained therein. To
                                                        12 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                        13 answering defendant, answering defendant denies each and every such allegation.
                                                        14 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        15 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        16 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        17 basis deny each and every allegation against the DOE defendants contained therein.
                                                        18        85. In answer to paragraph 85, defendant is without sufficient knowledge or
                                                        19 information to form a belief as to the truth of the allegations contained in said
                                                        20 paragraph, and on that basis denies each and every allegation contained therein. To
                                                        21 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                        22 answering defendant, answering defendant denies each and every such allegation.
                                                        23 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        24 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        25 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        26 basis deny each and every allegation against the DOE defendants contained therein.
                                                        27        86. In answer to paragraph 86, defendant is without sufficient knowledge or
                                                        28 information to form a belief as to the truth of the allegations contained in said

                                                                                                   -20-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 21 of 38 Page ID #:83




                                                         1 paragraph, and on that basis denies each and every allegation contained therein. To
                                                         2 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                         3 answering defendant, answering defendant denies each and every such allegation.
                                                         4         87. In answer to paragraph 87, defendant is without sufficient knowledge or
                                                         5 information to form a belief as to the truth of the allegations contained in said
                                                         6 paragraph and on that basis denies each and every allegation contained therein.
                                                         7 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         8 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         9 defendants, given that the DOE defendants have not yet been identified, and on that
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 basis deny each and every allegation against the DOE defendants contained therein.
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11         88. In answer to paragraph 88, defendant acknowledges plaintiff Timothy
                                                        12 Neal seeks compensatory damages for the alleged violation of his rights. Defendant
                                                        13 denies that plaintiff is entitled to an award of damages or any other form of relief as
                                                        14 requested in the Complaint as a result of any act or omission by this answering
                                                        15 defendant.
                                                        16         89. In answer to paragraph 89, defendant acknowledges plaintiff Timothy
                                                        17 Neal seeks punitive damages, costs, and attorney's fees under this claim. Defendant
                                                        18 denies that plaintiff is entitled to an award of damages or any other form of relief as
                                                        19 requested in the Complaint as a result of any act or omission by this answering
                                                        20 defendant.
                                                        21                           SEVENTH CAUSE OF ACTION
                                                        22           Deprivation of Civil Rights Under 42 U.S.C. § 1983 (Interference with
                                                        23                                   Familiar Relations)
                                                        24         (By Plaintiff BARBARA NEAL against Defendants KELLY, WALKER,
                                                        25           HOFFMAN, DOE OFFICERS and/or DOE MET OFFICIALS)
                                                        26         90. In answer to paragraph 90, defendant acknowledges that plaintiffs are re-
                                                        27 alleging paragraphs 1 through 89 of this complaint as if fully set forth herein.
                                                        28         91. In answer to paragraph 91, defendant is without sufficient knowledge or

                                                                                                     -21-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 22 of 38 Page ID #:84




                                                         1 information to form a belief as to the truth of the allegations contained in said
                                                         2 paragraph and on that basis denies each and every allegation contained therein.
                                                         3        92. In answer to paragraph 92, defendant denies each and every allegation
                                                         4 contained therein. Defendant is also without sufficient knowledge or information to
                                                         5 form a belief as to the truth of the allegations contained in said paragraph with
                                                         6 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         7 identified, and on that basis deny each and every allegation against the DOE
                                                         8 defendants contained therein.
                                                         9        93. In answer to paragraph 93, defendant denies each and every allegation
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 contained therein. Defendant is also without sufficient knowledge or information to
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 form a belief as to the truth of the allegations contained in said paragraph with
                                                        12 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        13 identified, and on that basis deny each and every allegation against the DOE
                                                        14 defendants contained therein.
                                                        15        94. In answer to paragraph 94, defendant denies each and every allegation
                                                        16 against this defendant contained therein. As to the remainder of the allegations
                                                        17 contained in said paragraph, defendant is without sufficient knowledge or
                                                        18 information to form a belief as to the truth of the allegations contained in said
                                                        19 paragraph and on that basis denies each and every allegation contained therein.
                                                        20 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        21 the truth of the allegations contained in said paragraph with respect to the DOE
                                                        22 defendants, given that the DOE defendants have not yet been identified, and on that
                                                        23 basis deny each and every allegation against the DOE defendants contained therein.
                                                        24        95. In answer to paragraph 95, defendant denies each and every allegation
                                                        25 against this defendant contained therein. As to the remainder of the allegations
                                                        26 contained in said paragraph, defendant is without sufficient knowledge or
                                                        27 information to form a belief as to the truth of the allegations contained in said
                                                        28 paragraph and on that basis denies each and every allegation contained therein.

                                                                                                   -22-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 23 of 38 Page ID #:85




                                                         1 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         2 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         3 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         4 basis deny each and every allegation against the DOE defendants contained therein.
                                                         5         96. In answer to paragraph 96, defendant denies each and every allegation
                                                         6 contained therein. Defendant is also without sufficient knowledge or information to
                                                         7 form a belief as to the truth of the allegations contained in said paragraph with
                                                         8 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         9 identified, and on that basis deny each and every allegation against the DOE
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 defendants contained therein.
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11         97. In answer to paragraph 97, defendant denies each and every allegation
                                                        12 contained therein. Defendant is also without sufficient knowledge or information to
                                                        13 form a belief as to the truth of the allegations contained in said paragraph with
                                                        14 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        15 identified, and on that basis deny each and every allegation against the DOE
                                                        16 defendants contained therein.
                                                        17         98. In answer to paragraph 98, defendant acknowledges plaintiff Barbara Neal
                                                        18 brings this claim in her individual capacity, and seeks compensatory damages for
                                                        19 her alleged injuries, and the alleged violation of her rights. Defendant denies that
                                                        20 plaintiff is entitled to an award of damages or any other form of relief as requested
                                                        21 in the Complaint as a result of any act or omission by this answering defendant.
                                                        22         99. In answer to paragraph 99, defendant acknowledges plaintiff Barbara Neal
                                                        23 seeks attorney's fees under this claim. Defendant denies that plaintiff is entitled to an
                                                        24 award of damages or any other form of relief as requested in the Complaint as a
                                                        25 result of any act or omission by this answering defendant.
                                                        26 / / /
                                                        27 / / /
                                                        28 / / /

                                                                                                      -23-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 24 of 38 Page ID #:86




                                                         1                            EIGHTH CAUSE OF ACTION
                                                         2                          Violation of Civil Code § 52.1 (Bane Act)
                                                         3         (Against Defendants COUNTY, KELLY, WALKER, HOFFMAN, DOE
                                                         4                      OFFICERS and DOE MET OFFICIALS)
                                                         5        100. In answer to paragraph 100, defendant acknowledges that plaintiffs are
                                                         6 re-alleging paragraphs 1 through 99 of this complaint as if fully set forth herein.
                                                         7        101. In answer to paragraph 101, defendant is without sufficient knowledge or
                                                         8 information to form a belief as to the truth of the allegations contained in said
                                                         9 paragraph and on that basis denies each and every allegation contained therein.
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10        102. In answer to paragraph 102, defendant denies each and every allegation
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 contained therein. Defendant is also without sufficient knowledge or information to
                                                        12 form a belief as to the truth of the allegations contained in said paragraph with
                                                        13 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        14 identified, and on that basis deny each and every allegation against the DOE
                                                        15 defendants contained therein.
                                                        16        103. In answer to paragraph 103, defendant denies each and every allegation
                                                        17 contained therein.
                                                        18        104. In answer to paragraph 104, defendant denies each and every allegation
                                                        19 contained therein. Defendant is also without sufficient knowledge or information to
                                                        20 form a belief as to the truth of the allegations contained in said paragraph with
                                                        21 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        22 identified, and on that basis deny each and every allegation against the DOE
                                                        23 defendants contained therein.
                                                        24        105. In answer to paragraph 105, defendant is without sufficient knowledge or
                                                        25 information to form a belief as to the truth of the allegations contained in said
                                                        26 paragraph and on that basis denies each and every allegation contained therein.
                                                        27 Defendant is also without sufficient knowledge or information to form a belief as to
                                                        28 the truth of the allegations contained in said paragraph with respect to the DOE

                                                                                                     -24-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 25 of 38 Page ID #:87




                                                         1 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         2 basis deny each and every allegation against the DOE defendants contained therein.
                                                         3        106. In answer to paragraph 106, defendant denies each and every allegation
                                                         4 contained therein. Defendant is also without sufficient knowledge or information to
                                                         5 form a belief as to the truth of the allegations contained in said paragraph with
                                                         6 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         7 identified, and on that basis deny each and every allegation against the DOE
                                                         8 defendants contained therein.
                                                         9        107. In answer to paragraph 107, defendant is without sufficient knowledge or
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 information to form a belief as to the truth of the allegations contained in said
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 paragraph due to vagueness and on that basis denies each and every allegation
                                                        12 contained therein. Defendant is also without sufficient knowledge or information to
                                                        13 form a belief as to the truth of the allegations contained in said paragraph with
                                                        14 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        15 identified, and on that basis deny each and every allegation against the DOE
                                                        16 defendants contained therein.
                                                        17        108. In answer to paragraph 108, defendant is without sufficient knowledge or
                                                        18 information to form a belief as to the truth of the allegations contained in said
                                                        19 paragraph due to vagueness and on that basis denies each and every allegation
                                                        20 contained therein. Defendant is also without sufficient knowledge or information to
                                                        21 form a belief as to the truth of the allegations contained in said paragraph with
                                                        22 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        23 identified, and on that basis deny each and every allegation against the DOE
                                                        24 defendants contained therein.
                                                        25        109. In answer to paragraph 109, defendant denies each and every allegation
                                                        26 contained therein. Defendant is also without sufficient knowledge or information to
                                                        27 form a belief as to the truth of the allegations contained in said paragraph with
                                                        28 respect to the DOE defendants, given that the DOE defendants have not yet been

                                                                                                   -25-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 26 of 38 Page ID #:88




                                                         1 identified, and on that basis deny each and every allegation against the DOE
                                                         2 defendants contained therein.
                                                         3         110. In answer to paragraph 110, defendant is without sufficient knowledge or
                                                         4 information to form a belief as to the truth of the allegations contained in said
                                                         5 paragraph and on that basis denies each and every allegation contained therein.
                                                         6 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         7 the truth of the allegations contained in said paragraph with respect to the DOE
                                                         8 defendants, given that the DOE defendants have not yet been identified, and on that
                                                         9 basis deny each and every allegation against the DOE defendants contained therein.
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10         111. In answer to paragraph 111, defendant is without sufficient knowledge or
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 information to form a belief as to the truth of the allegations contained in said
                                                        12 paragraph and on that basis denies each and every allegation contained therein.
                                                        13         112. In answer to paragraph 112, defendant acknowledges plaintiff Timothy
                                                        14 Neal brings this claim in his individual capacity and seeks general, special, and
                                                        15 punitive damages (except as to Defendant County for punitive damages), treble
                                                        16 compensatory damages, attorney's fees, and “any other relief allowable at law or in
                                                        17 equity” as pled by plaintiffs. Defendant denies that plaintiff is entitled to an award
                                                        18 of damages or any other form of relief as requested in the Complaint as a result of
                                                        19 any act or omission by this answering defendant.
                                                        20                             NINTH CAUSE OF ACTION
                                                        21              Violation of California Civil Code § 52.3 (Custom and Practice)
                                                        22                (Against Defendants COUNTY, KELLY, and DOES 21-50)
                                                        23         113. In answer to paragraph 113, defendant acknowledges that plaintiffs are
                                                        24 re-alleging paragraphs 1 through 112 of this complaint as if fully set forth herein.
                                                        25         114. In answer to paragraph 114, defendant is without sufficient knowledge or
                                                        26 information to form a belief as to the truth of the allegations contained in said
                                                        27 paragraph and on that basis denies each and every allegation contained therein.
                                                        28         115. In answer to paragraph 115, defendant is without sufficient knowledge or

                                                                                                     -26-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 27 of 38 Page ID #:89




                                                         1 information to form a belief as to the truth of the allegations contained in said
                                                         2 paragraph and on that basis denies each and every allegation contained therein.
                                                         3         116. In answer to paragraph 116, defendant is without sufficient knowledge or
                                                         4 information to form a belief as to the truth of the allegations contained in said
                                                         5 paragraph, and on that basis denies each and every allegation contained therein. To
                                                         6 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                         7 answering defendant, answering defendant denies each and every such allegation.
                                                         8 Defendant is also without sufficient knowledge or information to form a belief as to
                                                         9 the truth of the allegations contained in said paragraph with respect to the DOE
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 defendants, given that the DOE defendants have not yet been identified, and on that
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 basis deny each and every allegation against the DOE defendants contained therein.
                                                        12         117. In answer to paragraph 117, defendant is without sufficient knowledge or
                                                        13 information to form a belief as to the truth of the allegations contained in said
                                                        14 paragraph, and on that basis denies each and every allegation contained therein. To
                                                        15 the extent any allegation contained in said paragraph alleges any wrongdoing by this
                                                        16 answering defendant, answering defendant denies each and every such allegation.
                                                        17         118. In answer to paragraph 118, defendant denies plaintiff Timothy Neal is
                                                        18 entitled to a declaratory and/or injunctive relief.
                                                        19                             TENTH CAUSE OF ACTION
                                                        20                                          Battery
                                                        21               (Against Defendants COUNTY, WALKER, HOFFMAN, DOE
                                                        22                       OFFICERS and DOE MET OFFICIALS)
                                                        23         119. In answer to paragraph 119, defendant acknowledges that plaintiffs are
                                                        24 re-alleging paragraphs 1 through 118 of this complaint as if fully set forth herein.
                                                        25         120. In answer to paragraph 120, answering defendant admits that he was
                                                        26 employed by the County of Los Angeles and acting within the course and scope of
                                                        27 his employment at all relevant times.         As to the remainder of the allegations
                                                        28 contained in said paragraph, defendant denies each and every allegation contained

                                                                                                      -27-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 28 of 38 Page ID #:90




                                                         1 therein. Defendant is also without sufficient knowledge or information to form a
                                                         2 belief as to the truth of the allegations contained in said paragraph with respect to
                                                         3 the DOE defendants, given that the DOE defendants have not yet been identified,
                                                         4 and on that basis deny each and every allegation against the DOE defendants
                                                         5 contained therein.
                                                         6        121. In answer to paragraph 121, defendant denies each and every allegation
                                                         7 contained therein. Defendant is also without sufficient knowledge or information to
                                                         8 form a belief as to the truth of the allegations contained in said paragraph with
                                                         9 respect to the DOE defendants, given that the DOE defendants have not yet been
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 identified, and on that basis deny each and every allegation against the DOE
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 defendants contained therein.
                                                        12        122. In answer to paragraph 122, defendant denies each and every allegation
                                                        13 against this defendant contained therein. As to the remaining allegations contained
                                                        14 in said paragraph, defendant is without sufficient knowledge or information to form
                                                        15 a belief as to the truth of the allegations contained in said paragraph and on that
                                                        16 basis denies each and every allegation contained therein. Defendant is also without
                                                        17 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                        18 contained in said paragraph with respect to the DOE defendants, given that the DOE
                                                        19 defendants have not yet been identified, and on that basis deny each and every
                                                        20 allegation against the DOE defendants contained therein.
                                                        21        123. In answer to paragraph 123, defendant denies each and every allegation
                                                        22 against this defendant contained therein. As to the remaining allegations contained
                                                        23 in said paragraph, defendant is without sufficient knowledge or information to form
                                                        24 a belief as to the truth of the allegations contained in said paragraph and on that
                                                        25 basis denies each and every allegation contained therein. Defendant is also without
                                                        26 sufficient knowledge or information to form a belief as to the truth of the allegations
                                                        27 contained in said paragraph with respect to the DOE defendants, given that the DOE
                                                        28 defendants have not yet been identified, and on that basis deny each and every

                                                                                                     -28-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 29 of 38 Page ID #:91




                                                         1 allegation against the DOE defendants contained therein.
                                                         2         124. In answer to paragraph 124, defendant denies each and every allegation
                                                         3 contained therein. Defendant is also without sufficient knowledge or information to
                                                         4 form a belief as to the truth of the allegations contained in said paragraph with
                                                         5 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         6 identified, and on that basis deny each and every allegation against the DOE
                                                         7 defendants contained therein.
                                                         8         125. In answer to paragraph 125, defendant denies each and every allegation
                                                         9 contained therein. Defendant is also without sufficient knowledge or information to
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 form a belief as to the truth of the allegations contained in said paragraph with
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        12 identified, and on that basis deny each and every allegation against the DOE
                                                        13 defendants contained therein.
                                                        14         126. In answer to paragraph 126, defendant acknowledges plaintiff Timothy
                                                        15 Neal brings this claim in his individual capacity and seeks compensatory damages
                                                        16 for his alleged injuries, medical expenses, lost earning capacity and the alleged
                                                        17 violation of his rights. Defendant denies that plaintiff is entitled to an award of
                                                        18 damages or any other form of relief as requested in the Complaint as a result of any
                                                        19 act or omission by this answering defendant.
                                                        20                          ELEVENTH CAUSE OF ACTION
                                                        21             Negligence (Cal. Govt. Code § 820 and California Common Law)
                                                        22          (Against Defendants COUNTY, KELLY, WALKER, HOFFMAN, and
                                                        23                                       DOES 1-50)
                                                        24         127. In answer to paragraph 127, defendant acknowledges that plaintiffs are
                                                        25 re-alleging paragraphs 1 through 126 of this complaint as if fully set forth herein.
                                                        26         128. In answer to paragraph 128, defendant denies each and every allegation
                                                        27 contained therein.
                                                        28         129. In answer to paragraph 129, defendant denies each and every allegation

                                                                                                     -29-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 30 of 38 Page ID #:92




                                                         1 contained therein. Defendant is also without sufficient knowledge or information to
                                                         2 form a belief as to the truth of the allegations contained in said paragraph with
                                                         3 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         4 identified, and on that basis deny each and every allegation against the DOE
                                                         5 defendants contained therein.
                                                         6        130. In answer to paragraph 130, defendant denies each and every allegation
                                                         7 against this defendant contained therein. As to the remainder of the allegations
                                                         8 contained in said paragraph, defendant is without sufficient knowledge or
                                                         9 information to form a belief as to the truth of the allegations contained in said
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 paragraph and on that basis denies each and every allegation contained therein.
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11        131. In answer to paragraph 131, defendant denies each and every allegation
                                                        12 against this defendant contained therein. As to the remainder of the allegations
                                                        13 contained in said paragraph, defendant is without sufficient knowledge or
                                                        14 information to form a belief as to the truth of the allegations contained in said
                                                        15 paragraph. Defendant is also without sufficient knowledge or information to form a
                                                        16 belief as to the truth of the allegations contained in said paragraph with respect to
                                                        17 the DOE defendants, given that the DOE defendants have not yet been identified,
                                                        18 and on that basis deny each and every allegation against the DOE defendants
                                                        19 contained therein.
                                                        20        132. In answer to paragraph 132, defendant denies each and every allegation
                                                        21 contained therein. Defendant is also without sufficient knowledge or information to
                                                        22 form a belief as to the truth of the allegations contained in said paragraph with
                                                        23 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                        24 identified, and on that basis deny each and every allegation against the DOE
                                                        25 defendants contained therein.
                                                        26        133. In answer to paragraph 133, defendant denies each and every allegation
                                                        27 contained therein. Defendant is also without sufficient knowledge or information to
                                                        28 form a belief as to the truth of the allegations contained in said paragraph with

                                                                                                    -30-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 31 of 38 Page ID #:93




                                                         1 respect to the DOE defendants, given that the DOE defendants have not yet been
                                                         2 identified, and on that basis deny each and every allegation against the DOE
                                                         3 defendants contained therein.
                                                         4         134. In answer to paragraph 134, defendant acknowledges plaintiff Timothy
                                                         5 Neal brings this claim in his individual capacity and seeks compensatory damages
                                                         6 for his alleged injuries, medical expenses, lost earning capacity, and the violation of
                                                         7 his rights. Defendant denies that plaintiff is entitled to an award of damages or any
                                                         8 other form of relief as requested in the Complaint as a result of any act or omission
                                                         9 by this answering defendant.
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10                                 PRAYER FOR RELIEF
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11         In answer to plaintiffs' Prayer for Relief, paragraphs A-F, this answering
                                                        12 defendant denies generally and specifically each and every allegation contained
                                                        13 therein as it refers to this answering defendant, and further denies that plaintiffs are
                                                        14 entitled to an award of damages, injunctive relief or any other relief as a result of
                                                        15 any act or omission by this answering defendant.
                                                        16                              AFFIRMATIVE DEFENSES
                                                        17                           FIRST AFFIRMATIVE DEFENSE
                                                        18         As a separate and distinct affirmative defense, defendant alleges that
                                                        19 plaintiffs' Complaint fails to state facts sufficient to constitute a cause of action upon
                                                        20 which relief can be granted.
                                                        21                         SECOND AFFIRMATIVE DEFENSE
                                                        22         As a separate and distinct affirmative defense, plaintiffs' claims against
                                                        23 defendant are barred because defendant has absolute immunity from the allegations
                                                        24 set forth in plaintiffs' Complaint.
                                                        25                          THIRD AFFIRMATIVE DEFENSE
                                                        26         As a separate and distinct affirmative defense, defendant alleges that
                                                        27 plaintiffs' Complaint, and each claim contained therein, is barred on the ground that
                                                        28 defendant was not the cause of any alleged damage, injury, or loss to plaintiffs, if

                                                                                                      -31-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 32 of 38 Page ID #:94




                                                         1 any.
                                                         2                         FOURTH AFFIRMATIVE DEFENSE
                                                         3          As a separate and distinct affirmative defense, defendant alleges that
                                                         4 plaintiffs' Complaint, and each and every claim contained therein, and/or any
                                                         5 amendments thereto, is barred by the applicable statute of limitations, including but
                                                         6 not limited to California Code of Civil Procedure §§ 335.1 and 342.
                                                         7                           FIFTH AFFIRMATIVE DEFENSE
                                                         8          As a separate and distinct affirmative defense, defendant alleges that the
                                                         9 plaintiffs' claims are barred by the failure of plaintiffs to timely comply with the
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 administrative claim provisions of California Government Code § 945.4.
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11                           SIXTH AFFIRMATIVE DEFENSE
                                                        12          As a separate and distinct affirmative defense, defendant alleges that
                                                        13 plaintiffs' claims are barred by the failure of plaintiffs to commence the action
                                                        14 within the time required by California Government Code §§ 911.2, 945.6, 950.2 and
                                                        15 950.6.
                                                        16                         SEVENTH AFFIRMATIVE DEFENSE
                                                        17          As a separate and distinct affirmative defense, defendant alleges that
                                                        18 plaintiffs' Complaint, and each claim contained therein, is barred pursuant to the
                                                        19 doctrine of unclean hands.
                                                        20                          EIGHTH AFFIRMATIVE DEFENSE
                                                        21          As a separate and distinct affirmative defense, defendant alleges that plaintiffs
                                                        22 are estopped by their own acts or omissions from recovery against this answering
                                                        23 defendant for the claims asserted in the Complaint.
                                                        24                           NINTH AFFIRMATIVE DEFENSE
                                                        25          Any injury to plaintiffs was due to and caused by the negligence and
                                                        26 omissions of plaintiffs to care for themselves, which carelessness and negligence
                                                        27 and omissions were the proximate cause of the damage, if any, to plaintiffs.
                                                        28 / / /

                                                                                                       -32-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 33 of 38 Page ID #:95




                                                         1                          TENTH AFFIRMATIVE DEFENSE
                                                         2          As a separate and distinct affirmative defense, defendant alleges that
                                                         3 plaintiffs' alleged damages, if any, contained in the Complaint, were caused by
                                                         4 persons and/or entities other than the answering defendant who failed to exercise
                                                         5 ordinary care, caution, prudence, and were negligent, or acted wrongfully in their
                                                         6 dealing with plaintiff, and that at all times, said persons or entities were acting
                                                         7 without consent, authorization, knowledge, and/or ratification of this answering
                                                         8 defendant.      Accordingly, any recovery against this answering defendant by
                                                         9 plaintiffs, if any, must be precluded and/or reduced in a proportionate amount to the
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 fault on the part of such other persons and/or entities.
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11                       ELEVENTH AFFIRMATIVE DEFENSE
                                                        12          As a separate and distinct affirmative defense, to the extent that plaintiffs
                                                        13 suffered any detriment, such detriment was caused or contributed to by plaintiffs'
                                                        14 negligence, and damages, if any, should be reduced in direct proportion to their
                                                        15 fault.
                                                        16                        TWELFTH AFFIRMATIVE DEFENSE
                                                        17          As a separate and distinct affirmative defense, defendant alleges that the
                                                        18 conduct, if any, which is the subject of plaintiffs' Complaint, was absolutely and/or
                                                        19 conditionally legally privileged, and/or justified. Further, all actions by defendant
                                                        20 were in good faith and reasonable.
                                                        21                      THIRTEENTH AFFIRMATIVE DEFENSE
                                                        22          As a separate and distinct affirmative defense, defendant alleges that he is not
                                                        23 liable for the failure to discharge a mandatory duty in that he exercised reasonable
                                                        24 diligence in the discharge of all duties.
                                                        25                      FOURTEENTH AFFIRMATIVE DEFENSE
                                                        26          As a separate and distinct affirmative defense, defendant alleges that he is not
                                                        27 liable in that the injuries and damages, if any, were the result of the exercise of the
                                                        28 discretion vested in public officers and employees.

                                                                                                       -33-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 34 of 38 Page ID #:96




                                                         1                      FIFTEENTH AFFIRMATIVE DEFENSE
                                                         2         As a separate and distinct affirmative defense, defendant alleges that he is not
                                                         3 liable by operation of California Government Code § 820.2.
                                                         4                      SIXTEENTH AFFIRMATIVE DEFENSE
                                                         5         As a separate and distinct affirmative defense, defendant alleges that he is not
                                                         6 liable by operation of California Government Code § 820.4 for the execution or
                                                         7 enforcement of the law by public officers exercising due care.
                                                         8                    SEVENTEENTH AFFIRMATIVE DEFENSE
                                                         9         As a separate and distinct affirmative defense, defendant alleges that he is not
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 liable by operation of California Government Code § 820.6.
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11                     EIGHTEENTH AFFIRMATIVE DEFENSE
                                                        12         As a separate and distinct affirmative defense, defendant alleges that he is not
                                                        13 liable by operation of California Government Code § 820.8, in that the injuries and
                                                        14 damages, if any, were caused by the acts or omissions of other persons, and not
                                                        15 answering defendant.
                                                        16                     NINETEENTH AFFIRMATIVE DEFENSE
                                                        17         As a separate and distinct affirmative defense, defendant alleges that he is not
                                                        18 liable pursuant to statute by operation of California Government Code § 822.2 for
                                                        19 his misrepresentations.
                                                        20                      TWENTIETH AFFIRMATIVE DEFENSE
                                                        21         As a separate and distinct affirmative defense, defendant alleges that his acts
                                                        22 or omissions were discretionary, requiring personal deliberation, decision and
                                                        23 judgment which were done honestly, reasonably and in good faith, and by virtue of
                                                        24 which he is immune from liability.
                                                        25                    TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                        26         As a separate and distinct affirmative defense, defendant alleges that all the
                                                        27 causes of action set forth in plaintiff's Complaint are barred because plaintiffs failed
                                                        28 to take reasonable steps to mitigate their damages.

                                                                                                     -34-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 35 of 38 Page ID #:97




                                                         1                  TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                         2         As a separate and distinct affirmative defense, defendant alleges that it is not
                                                         3 liable pursuant to California Penal Code §§ 835 and 835(a) in that any physical
                                                         4 force or contact utilized was reasonable to prevent escape or to overcome resistance,
                                                         5 and was reasonable for the lawful defense of the officer(s) or others.
                                                         6                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                         7         As a separate and distinct affirmative defense, defendant is shielded from
                                                         8 liability for civil damages insofar as the conduct in this case did not violate any
                                                         9 statutory or constitutional right of which a reasonable person would have known.
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10                  TWENTY-FOURTH AFFIRMATIVE DEFENSE
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11         As a separate and distinct affirmative defense, the actions of this defendant in
                                                        12 all respects were reasonable, proper and legal.
                                                        13                    TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                        14         As a separate and distinct affirmative defense, defendant's conduct did not
                                                        15 cause the constitutional violations alleged in plaintiffs' complaint.
                                                        16                    TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                                        17         As a separate and distinct affirmative defense, the conduct alleged in
                                                        18 plaintiffs' Complaint did not violate an interest cognizable under 42 U.S.C. § 1983.
                                                        19                  TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                        20         As a separate and distinct affirmative defense, defendant contends that the
                                                        21 damages, if any, should be in direct proportion to the fault of this defendant, if any,
                                                        22 as provided by Civil Code §§ 1431 to 1431.5.
                                                        23                   TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                        24               As a separate and distinct affirmative defense, answering defendant
                                                        25 asserts he is not liable for damages imposed primarily for the sake of example and
                                                        26 by way of punishing the answering defendant.
                                                        27                    TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                        28        As a separate and distinct affirmative defense, defendant alleges he is not

                                                                                                      -35-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 36 of 38 Page ID #:98




                                                         1 liable for any of plaintiffs’ alleged injuries, as the physical force or contact used
                                                         2 against plaintiff's person was lawful, justified, proportional, and done so in self-
                                                         3 defense.
                                                         4                      THIRTIETH AFFIRMATIVE DEFENSE
                                                         5         As a separate and distinct affirmative defense, defendant alleges he is not
                                                         6 liable in that any physical force or contact utilized was objectively reasonable and
                                                         7 for the lawful and privileged defense of peace officers or others.
                                                         8                     THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                         9         As a separate and distinct affirmative defense, plaintiffs’ claims against
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10 defendant are barred as defendant has qualified immunity from the allegations set
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                        11 forth in plaintiffs Complaint.
                                                        12                   THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                        13         As a separate and distinct affirmative defense, defendant alleges he is not
                                                        14 liable for an injury arising out of his entry upon any property where such entry is
                                                        15 expressly or impliedly authorized by law, pursuant to Government Code § 821.8.
                                                        16                    THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                        17         Other defenses may exist to plaintiffs' Complaint, and defendant does not
                                                        18 waive, but rather reserves the right to assert said defenses.
                                                        19 / / /
                                                        20 / / /
                                                        21 / / /
                                                        22 / / /
                                                        23 / / /
                                                        24 / / /
                                                        25 / / /
                                                        26 / / /
                                                        27 / / /
                                                        28 / / /

                                                                                                     -36-
                                                Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 37 of 38 Page ID #:99




                                                         1        WHEREFORE, this answering defendant prays for judgment as follows:
                                                         2        1.    That plaintiffs take nothing by reason of their Complaint, and that
                                                         3 judgment be entered in favor of defendant;
                                                         4        2.    That this answering defendant recovers costs of suit incurred herein,
                                                         5 including reasonable attorneys’ fees; and
                                                         6        3.    For such other and further relief as the Court deems proper and just.
                                                         7
                                                         8 DATED: August 27, 2020              HURRELL CANTRALL LLP
                                                         9
  LLP
                   300 SOUTH GRAND AVENUE, SUITE 1300
                      LOS ANGELES, CALIFORNIA 90071




                                                        10
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                                                               By: /s/ Thomas C. Hurrell
                                                        11
                                                                                                   THOMAS C. HURRELL
                                                        12                                         DIANE MARTINEZ
                                                                                                   FARYAR BARZIN
                                                        13
                                                                                                   Attorneys for Defendants, COUNTY OF
                                                        14                                         LOS ANGELES, TRAVIS KELLY,
                                                                                                   CONNOR HOFFMAN, and IAN
                                                        15
                                                                                                   WALKER
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                                   -37-
                                           Case 2:20-cv-06315-CBM-JC Document 15 Filed 08/27/20 Page 38 of 38 Page ID #:100




                                                         1                          DEMAND FOR JURY TRIAL
                                                         2        Defendant IAN WALKER hereby respectfully demands a trial by jury on all
                                                         3 claims in the within action as provided by Federal Rule of Civil Procedure, Rule
                                                         4 38(a) and (b).
                                                         5
                                                         6
                                                             DATED: August 27, 2020          HURRELL CANTRALL LLP
                                                         7
                                                         8
                                                         9
  LLP




                                                                                             By: /s/ Thomas C. Hurrell
                   300 SOUTH GRAND AVENUE, SUITE 1300




                                                                                                 THOMAS C. HURRELL
                      LOS ANGELES, CALIFORNIA 90071




                                                        10
HURRELL CANTRALL
                         TELEPHONE (213) 426-2000




                                                                                                 DIANE MARTINEZ
                                                        11                                       FARYAR BARZIN
                                                        12                                       Attorneys for Defendants, COUNTY OF
                                                                                                 LOS ANGELES, TRAVIS KELLY,
                                                        13                                       CONNOR HOFFMAN, and IAN
                                                        14                                       WALKER
                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28

                                                                                                 -38-
